Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of interference with an employee and harassment. The Attorney General has advised this Court that, during the pendency of this proceeding, the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, inasmuch as petitioner has been provided all of the relief to which he is entitled, the matter is now dismissed as moot (see Matter of Ward v Goord, 43 AD3d 1257, 1257 [2007]).
Cardona, P.J., Peters, Carpinello, Lahtinen and Malone Jr., *854JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.